DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed on 1/13/2022 with respect to independent claims 1, 12 and 13 (and their respective dependent claims) have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Murphy (US PGPUB 2014/0301653 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabah (US PGPUB 2016/0180235 A1) and further in view of Murphy (US PGPUB 2014/0301653 A1).

As per claim 1, Sabah discloses an image processing apparatus (Sabah, Fig. 1) comprising: 
a reading device that reads (Sabah, Fig. 1:110:112, and paragraph 33), from a storage device in which a plurality of images captured at the same event are stored, the plurality of images (Sabah, paragraphs 20 and 22-24, discloses “pictures at golf courses”); and 
an attribute detecting device that detects a first attribute obtained from a first image group captured at the same event by the first user (Sabah, paragraphs 8 and 20, discloses “Each concept includes at least a first attribute that co-occurs with a second 
Although Sabah discloses capturing images at the same event and group them according to the event as explained above and also discloses a processor (Sabah, Fig. 1:115) however does not explicitly disclose (a processor configured to) calculate a ratio of a user who imaged a specific subject among the plurality of images read by the reading device, and decide the user to a first user based upon the calculated ratio; wherein the user is set as the first user in a case where the ratio of the user who imaged the specific subject is less than a threshold value.
Murphy discloses calculate a ratio of a user who imaged a specific subject among the plurality of images read by the reading device, and decide the user to a first user based upon the calculated ratio (Murphy, paragraphs 31 and 37, discloses “system 102 groups two given photos together in the same group if the total value for the two photos falls 
wherein the user is set as the first user in a case where the ratio of the user who imaged the specific subject is less than a threshold value (Murphy, paragraphs 31 and 37, discloses “system 102 groups two given photos together in the same group if the total value for the two photos falls below a predetermined threshold.  For example, if two photos are similar, their total value will be low such that system 102 will group them together”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabah teachings by grouping the photos of a person, as taught by Murphy.
The motivation would be to provide an improved system which group photos that are 
categorized as particular special events (paragraph 37), as taught by Murphy.

As per claim 2, Sabah in view of Murphy further discloses the image processing apparatus according to claim 1, further comprising: 
a subject detecting device that detects a subject from each of the plurality of images (Sabah, paragraphs 8 and 22, discloses “embodiments presented herein can identify latent relationships between different categories, topics, or subjects (referred to generally as interests or user interests) from multimedia collections of multiple users”), wherein the attribute detecting device detects the first attribute obtained from a first subject detected from the first image group, which is different from the second attribute obtained from a second subject detected from the second image group (Sabah, 

As per claim 3, Sabah in view of Murphy further discloses the image processing apparatus according to claim 2, wherein the number of the second subjects is larger than the number of the first subject (Sabah, paragraph 8, discloses “associating a first one of the plurality of users with at least one of the concepts based on the attributes imputed to multimedia objects associated with the first one of the plurality of users”).

As per claim 6, Sabah in view of Murphy further discloses the image processing apparatus according to claim 1, wherein the first attribute is obtained from a plurality of images captured periodically by the first user (Sabah, paragraph 37).

As per claim 7, Sabah in view of Murphy further discloses the image processing apparatus according to claim 1, wherein the first attribute is obtained from an imaging time of the first image group (Sabah, paragraphs 8, 20 and 37), and where the second attribute is obtained from an imaging time of the second image group (Sabah, paragraphs 8, 20 and 37).

As per claim 8, Sabah in view of Murphy further discloses the image processing apparatus according to claim 1, further comprising: a first notifying device that issues notification of event-related information on at least one of a product or a service related 

As per claim 9, Sabah in view of Murphy further discloses the image processing apparatus according to claim 8, wherein the notifying device issues notification of the information on at least one of the product or the service related to the event at a time determined on the basis of the first attribute detected by the attribute detecting device (Sabah, paragraph 37, discloses “The analysis tool 117 may use the user interest taxonomy 119 to generate product recommendations.  The analysis tool 117 may also use the interest taxonomy 119 identify one or more users that may be interested in a product or service”).

As per claim 10, Sabah in view of Murphy further discloses the image processing apparatus according to claim 8, wherein the notifying device notifies the first user of the information (Sabah, paragraph 37, discloses “The analysis tool 117 may use the user interest taxonomy 119 to generate product recommendations”).

As per claim 12, please see the analysis of claim 1.

As per claim 13, Sabah discloses a non-transitory recording medium storing the computer-readable program for controlling a computer of an image processing apparatus (Sabah, paragraph 9), the program controlling the computer to execute: 
For rest of claim limitations please see the analysis of claim 1.



Claims 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabah (US PGPUB 2016/0180235 A1) and further in view of Murphy (US PGPUB 2014/0301653 A1) and further in view of Manico (US PGPUB 2003/0236716 A1).

As per claim 4, Sabah in view of Murphy further discloses the image processing apparatus according to claim 1, further comprising: Sabah in view of Murphy does not explicitly discloses a main subject detecting device that detects a main subject from each of the plurality of images, wherein the attribute detecting device detects the first attribute obtained from a first main subject detected from the first image group, which is different from the second attribute obtained from a second main subject detected from the second image group.
Manico discloses a main subject detecting device that detects a main subject from each of the plurality of images (Manico, paragraph 23, discloses “the image content can be analyzed using computer vision and image understanding algorithms to detect a main subject of interest, or to classify it into different scenes, e.g., birthday party, graduation, wedding, picnic, beach activities, etc”), wherein the attribute detecting device detects the first attribute obtained from a first main subject detected from the first image group 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabah in view of Murphy teachings by implementing a subject detection unit to the system, as taught by Manico.
The motivation would be to provide an improved system where user easily create, edit, update, and customize a multimedia presentation (paragraphs 1 and 4), as taught by Manico.

As per claim 5, Sabah in view of Murphy in view of Manico further discloses the image processing apparatus according to claim 4, wherein the number of the second main subjects is larger than the number of the first main subject (Manico, paragraph 23, discloses “the metadata may contain information about the dates or times or subjects of the images supplied, and this information may be used to group the images in the first presentation in a certain way, or present them in a particular order”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633